Citation Nr: 1439224	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-31 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right leg, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the left leg, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1990.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this matter for additional development in September 2013.  The case now returns to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA paperless claims file contains additional VA treatment records.  

The Veteran testified at an August 2011 video conference hearing, and a transcript of that hearing is associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board, and the Veteran has indicated that he desires another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was previously afforded a hearing, the Veterans Law Judge who presided over that hearing is no longer with the Board.  The Veteran was asked if he wished to have another hearing and he elected to have a hearing before a Veterans Law Judge via video conference at his local regional office.  See 38 C.F.R. § 20.717 (2013).  On remand, the AOJ should schedule the Veteran for a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



